Citation Nr: 1015736	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-25 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for 
hypothyroidism, currently rated 10 percent disabling.

2.  Entitlement to service connection for hypertension, to 
include as secondary to hypothyroidism.

3.  Whether new and material evidence sufficient to reopen a 
claim of service connection for coronary artery disease 
(heart disorder) has been submitted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and O.M.
ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1945 to March 
1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran attended a hearing before the 
undersigned in January 2010.

The Veteran's hypertension claim was treated as an 
application to reopen a previously denied claim.  However, 
the March 2002 decision referenced by the RO only addressed 
coronary artery disease, but made no mention of hypertension.  
As such, this is a new claim for service connection for 
hypertension.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

In December 2001, private provider Dr. Pop opined that the 
Veteran's cardiac status was related to hypothyroidism.  In 
the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.  Given this positive opinion, a VA 
examination is required to determine if hypertension is 
related to hypothyroidism.  As the Veteran will already be 
attending an examination, as there is a positive private 
opinion, and as a January 2002 VA examination included a 
negative opinion with no rationale, it would be beneficial to 
this claim if the examiner also addressed whether coronary 
artery disease is related to hypothyroidism. 

A review of the file reveals a number of outstanding private 
medical records that must be obtained.  Regulations provide 
that efforts must be made to secure all private medical 
records and VA records that may exist related to the 
Veteran's claim. 38 C.F.R. § 3.159(c)(1) defines reasonable 
efforts in obtaining records outside the custody of the 
federal government as "an initial request for the records, 
and, if the records are not received, at least one follow-up 
request."  At her hearing, the Veteran indicated that she 
had received private medical treatment from various 
physicians, including a Dr. Bell, Dr. Patelle, and 
cardiologists Dr. Barron and Dr. Yamamora.  These records 
must be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain the Veteran's current and 
complete Dr. Bell treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

2.  Obtain the Veteran's current and 
complete Dr. Patelle treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

3.  Obtain the Veteran's current and 
complete Dr. Barron treatment records.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

4.  Obtain the Veteran's current and 
complete Dr. Yamamora treatment 
records.  Evidence of attempts to 
obtain these records should be 
associated with the claims file.  Do 
not associate duplicate records with 
the claims file.

5.  Insure that the VA treatment 
records are up-to-date and are a part 
of the claims file.  Do not associate 
duplicate records with the claims file.

6.  Only after completing the above, 
schedule the Veteran for a VA 
examination to determine the nature and 
etiology of hypertension and coronary 
artery disease.  The entire claims file 
must be made available to the VA 
examiner.  Pertinent documents should 
be reviewed, including service 
treatment records, VA and private 
treatments records, and the statements 
if the Veteran.  The examiner should 
conduct a complete history and physical 
and offer an opinion as to whether (a) 
hypertension at least as likely as not 
had its onset in service, is related to 
service, or was aggravated by service 
or service-connected hypothyroidism and 
(b) coronary artery disease at least as 
likely as not had its onset in service, 
is related to service, or was 
aggravated by service or service-
connected hypothyroidism.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.

All necessary diagnostic testing should 
be conducted prior to the opinion and 
commented upon by the examiner.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.

7.  The RO/AMC should review the above 
examination to assure that it is 
adequate and in compliance with these 
instructions.  A new examination or an 
addendum should be obtained if 
necessary.

8.  After completing the above action, 
the claim should be readjudicated.  If 
the claim remains denied, a supplemental 
statement of the case should be provided 
to the Veteran and his representative.  
After the Veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

